DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on May 11, 2021.  Claims 16-17 have been canceled without prejudice. Claims 1, 13, 15 have been amended.  Claims 1-15, 18-20 are pending and an action on the merits is as follows. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20120284132).

RE 1, Kim discloses an information processing apparatus (cart or server) comprising: a processing circuit having programmed instructions to: acquire a first number of commodities specified to be purchased based on first data acquired by a first sensor, the first number of commodities being at least two; acquire a second number of commodities stored in a storing 
RE 2, wherein the processing circuit has programmed instructions to provide a list of commodities specified by the first sensor to the display device (par 63-64, 215-218).
RE 3, wherein the second sensor is a camera device positioned to facilitate acquiring an image regarding the second number of commodities stored in the storing body (par 58-61, 66, 76-77).
Re 4, wherein the second sensor is a weight scale positioned to facilitate acquiring a weight regarding the second number of commodities stored in the storing body (par 58-61, 68, 80-81).
RE 5, wherein the first sensor is a scanner (par 58-60, 67, 73).
Re 6, further comprising a server that includes the processing circuit (par 61, Fig 2).
Re 7, further comprising a shopping cart that includes the storing body, the first sensor, the second sensor, and a wireless transmitter for communicating with the server (par 74-75, 164-174, Fig 4, 18).
RE 8, further comprising a monitoring terminal that includes the display device and a wireless transmitter for communicating with the server (par 164-174, Fig 18).
RE 9, wherein the shopping cart includes the display device ( par 164-174, Fig 18).
RE 10, further comprising a shopping cart that includes the storing body, the first sensor, the second sensor, the display device, and the processing circuit (par 164-174, Fig 18).
RE 11, further comprising a server and a shopping cart, wherein the shopping cart includes the storing body, the first sensor, the second sensor, and the display device, and wherein the 

RE 12, wherein the processing circuit has programmed instructions to: receive a payment instruction; and permit payment on condition that the first number of commodities and the second number of commodities coincide with each other when the payment instruction is received (fig 11-15, par 123-155, fig 18, 22, 24, 25).

RE 13, Kim discloses a method for self-registration of commodities, the method comprising: acquiring a first number of commodities specified to be purchased based on first data acquired by a first input device; determining a second number of commodities stored in a storing body that stores commodities to be purchased based on a number of times that a weight of the commodities stored in the storing body changes (404, fig 5-7, par 87-103); comparing the first number of commodities with the second number of commodities; receiving a payment instruction; and permitting payment on condition that the first number of commodities and the second number of commodities coincide with each other when the payment instruction is received (par 60-64, 159-160, 164-174, Fig 12, 14, 15, 18, 22, 24, 25).
RE 14, further comprising providing a notification to a display device in response to the first number of commodities being different than the second number of commodities (fig 12, 14, 15, 18 par 164-174).

RE 15, Kim discloses a customer registration system comprising: a cart terminal (401) configured to couple to a shopping cart (400), the cart terminal comprising: a scanner (401) 
RE 18, further comprising a server (120) that includes the processing circuit (par 61).
Re 19, wherein the cart terminal includes the processing circuit (407 par 74-75).
RE 20, further comprising a server, wherein the processing circuit includes first components positioned at the remote server and second components positioned at the cart terminal (par 61, 74-75).

Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive. Applicant argues that Kim fails to disclose the first number of commodities being at least two because the system addresses only one product at a time. The office respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first .
Applicant argues Kim fails to disclose determining the second number based on the number of times the weight of commodities stored in the cart changes, or a second number from a camera capturing images of commodities in the cart. The office respectfully disagrees. Kim discloses the camera and scale count the quantity of commodities in addition to the scanner counting quantities and these two numbers are compared and described in detail with respect to Fig 12, 14, 15 by taking pictures of every item and noting the items not scanned and also by weighing each item and knowing if extra or lighter weight is present in the cart.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887